t c memo united_states tax_court gary l carnahan petitioner v commissioner of internal revenue respondent docket no filed date gary l carnahan pro_se david w sorensen for respondent memorandum opinion chiechi judge respondent determined the following defi- ciency in and additions to petitioner's federal_income_tax respondent also determined interest on those amounts as continued additions to tax_year sec_6651 sec_6654 deficiency dollar_figure dollar_figure dollar_figure respondent revised the determinations in the notice_of_deficiency notice as follows additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure the foregoing revisions reflect respondent's concession that a form_1099 in the amount of dollar_figure issued by codega fricke inc codega fricke had been erroneously reported to the internal_revenue_service service and erroneously included in respondent's determinations of unreported income and computations of the deficiency and additions to tax for petitioner's taxable_year continued provided by law all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent made the concession in a memorandum brief for respondent respondent's memorandum brief filed at the court's request after the court held a hearing on respondent's motion to dismiss for failure to state a claim and for damages under sec_6673 respondent's motion the court requested respondent to file that memorandum brief in order to respond to the allegation in petitioner's amended petition that the form_1099 for that was issued to petitioner by codega fricke in the amount of dollar_figure was erroneous in respondent's memorandum brief re- spondent represented that upon investigation by respondent continued as required by the court's standing_pretrial_order each party submitted a trial memorandum both of which the court had filed in this case in petitioner's trial memorandum petitioner indicated that he did not intend to call any witnesses at trial in respondent's trial memorandum respondent indicated that she did not intend to call any witnesses at trial when this case was called from the calendar at the court's trial session in carson city nevada the parties informed the court that they had not entered into a stipulation of facts and that neither party intended to call any witnesses consequently the court held a pretrial conference in this case inter alia to ascertain from the parties why a trial should be held in this case when neither party intended to call any witnesses at that pretrial conference petitioner indicated inter alia that it was his position that because respondent had conceded that a form_1099 in the amount of dollar_figure had been erroneously re- ported to the service and erroneously included in respondent's computation of the deficiency and additions to tax for peti- tioner's taxable_year the burden_of_proof in this case continued codega fricke reported two form_1099 disbursements to the service for petitioner's taxable_year one in the amount of dollar_figure and a corrected one in the amount of dollar_figure and ad- mitted the correctness of the allegation in petitioner's amended petition that the form_1099 issued by codega fricke in the amount of dollar_figure was in error shifted to respondent the court cautioned petitioner at the pretrial conference that if the court did not sustain his posi- tion as to the burden_of_proof and if he presented no evidence at trial he would lose this case despite the court's warning petitioner chose not to present any evidence at trial or through a stipulation of facts consequently this case was submitted on the basis of the record extant at the conclusion of the pretrial conference the issues for decision are did petitioner have income for in the amount determined by respondent in the notice as reduced by the conces- sion in respondent's memorandum brief we hold that he did is petitioner liable for for self-employment_tax we hold that he is is petitioner liable for for the addition_to_tax under sec_6651 we hold that he is is petitioner liable for for the addition_to_tax under sec_6654 we hold that he is is petitioner liable for a penalty under sec_6673 we hold that he is liable for a dollar_figure penalty petitioner resided in carson city nevada at the time he filed the petition at the hearing on respondent's motion petitioner admitted that during he received payments in the following amounts from the persons indicated in return for labor he performed payor amount_paid milton sharp transwestern codega fricke mhm inc redco dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner also admitted at that hearing that he did not file a federal_income_tax return for petitioner bears the burden of proving that respondent's determinations in the notice are erroneous rule a 290_us_111 respondent's concession of an error in the notice relating to the incorrect form_1099 issued by codega fricke in the amount of dollar_figure does not shift that burden to respondent petitioner refused to enter into a stipulation of facts or to present any evidence at trial except for the error alleged in petitioner's amended petition relating to the incorrect form_1099 issued to petitioner by codega frick the arguments he advanced in his amended petition are tax_protester type arguments that have been repeatedly rejected by this court and other courts we so found in the order dated date that we issued with respect to respondent's motion nonetheless in petitioner's trial memorandum he persists in advancing the same and or similar tax_protester type arguments we reaffirm our earlier finding that the types of arguments that petitioner is advancing in this case have been consistently rejected by us and other courts and we find those arguments to be frivolous and groundless on the record before us we find that petitioner received compensation income for services rendered during in the total amount of dollar_figure we further find on that record that petitioner failed to show error in respondent's determinations in the notice that for he had interest_income in the amount of dollar_figure and is liable a for self-employment_tax b the addition_to_tax under sec_6651 and c the addition_to_tax under sec_6654 in the revised amounts computed by respon- dent to reflect her concession relating to the incorrect form_1099 issued to petitioner by codega fricke in respondent's trial memorandum respondent requests the court to impose a penalty on petitioner under sec_6673 we have consistently applied sec_6673 in cases where as here it is clear that the taxpayer's position in the proceeding before respondent made the same request in respondent's motion since we found that petitioner had alleged in his amended petition one justiciable error of fact in respondent's determinations relating to the form_1099 issued by codega fricke in the amount of dollar_figure we did not grant that motion and therefore did not award a penalty under sec_6673 this court is frivolous or groundless or that the proceeding was instituted or maintained by the taxpayer primarily for delay e g coulter v commissioner 82_tc_580 71_tc_633 under the circumstances presented herein we conclude that petitioner's position in this case is frivolous and groundless and that this proceeding was instituted and maintained primarily for delay accordingly we shall grant respondent's request for a penalty under sec_6673 we hold that petitioner is liable for a penalty under that section in the amount of dollar_figure to reflect the foregoing and respondent's concession decision will be entered under rule
